Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE 
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
Pursuant to MPEP 606.01, the title has been changed to read: 
-- AGGREGATED IN-BAND INTERRUPT BASED ON RESPONSES FROM SLAVE DEVICES ON A SERIAL DATA BUS LINE -- 

II. ALLOWABLE SUBJECT MATTER 
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: Claim 1: “… a host controller configured to: transmit a trigger for a series of responses to at least one slave via a serial communication bus, receive the series of responses from the at least one slave via the serial communication bus in response to transmitting the trigger, determine a first response of the series of responses indicating an in-band interrupt (IBI) request, and respond to the IBI request based on a position of the first response among the series of responses.”
Claim 8 has similar limitations. 
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim. 

Sengoku (US 9,904,637) teaches interrupt handling for I2C serial bus interface pertaining to in-band interrupts in time-sensitive applications.
Pitigoi-Aron (US 10,707,984) teaches master and slave devices receiving data information between an I2C bus including a SDA line and Serial Clock (SCL) lines.
However, Graif, Sengoku, nor Pitigoi-Aron is silent in respect to a host controller configured to: transmit a trigger for a series of responses to at least one slave via a serial communication bus, receive the series of responses from the at least one slave via the serial communication bus in response to transmitting the trigger, determine a first response of the series of responses indicating an in-band interrupt (IBI) request, and respond to the IBI request based on a position of the first response among the series of responses.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance. 
Conclusion 

/Tammara R Peyton/ 
Primary Examiner, Art Unit 2184 
February 23, 2021